Citation Nr: 1507265	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 as an individual with covered birth defects other than spina bifida, as defined by 38 U.S.C.A. § 1812.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to April 1968, to include a tour of duty in Vietnam.  The appellant is the Veteran's biological child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision by the Denver, Colorado, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.

On his December 2012 substantive appeal, VA Form-9, the appellant marked that he desired to testify before a member of the Board.  The appellant was scheduled for such a hearing in May 2014, but he failed to report according to the Veterans Appeals Control and Locator System (VACOLS).  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received.  See 38 C.F.R. § 20.704 (2014).

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the appellant's claim.


FINDINGS OF FACT

1.  The Veteran, biological father of the appellant, served in Vietnam; the appellant's biological mother was not in service and is not a Vietnam Veteran.
 
2.  The appellant was born with a cleft lip and cleft palate, and he does not have spina bifida or any other disability resulting therefrom.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. Chapter 18 as an individual with covered birth defects other than spina bifida have not been met.  38 U.S.C.A. §§ 1815 (West 2014); 38 C.F.R. § 3.815 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

As discussed below, the facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to benefits under 38 U.S.C.A. Chapter 18.  For this reason, the VCAA is inapplicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, to include (but not limited to) achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicides.  38 U.S.C.A. §§ 1802, 1805(a), 1812, 1815 (West 2014); 38 C.F.R. §§ 3.814(a), 3.815 (2014).

Significantly, of the above disorders, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue.  38 U.S.C.A. §§ 1803-05.  To qualify for a monthly allowance on the basis of other birth defects, the claimant must show that the Vietnam Veteran who was exposed to herbicides is the mother of the child.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815. 

In this case, the pertinent facts at issue are not in dispute.  The appellant asserts entitlement to benefits pursuant to 38 U.S.C.A. § 1815 based upon his father's Vietnam service.  The Veteran's DD Form 214 indicates that the Veteran served in the Army from April 1966 to April 1968 and during that time he served in Vietnam for a year.  The appellant asserts that his father's presumed exposure to herbicides during service in Vietnam led to his birth defect, which was diagnosed as cleft lip and cleft palate.  It is not argued or suggested that such disorder is a form or manifestation of spina bifida.  The appellant does not allege, and it is not shown, that his mother is a Veteran who served in Vietnam.  The appellant instead asserts that the law provides for benefits for all of the above listed birth defects regardless as to whether it was the father or the mother who served in Vietnam.  However, as noted above, spina bifidia is the only birth defect that provides for monetary benefits based on the father's service in Vietnam.  The Veteran seeks benefits for his cleft lip and cleft palate, which are birth defects for which monetary benefits may only be awarded by VA when the biological mother served in Vietnam.  There is no provision for an award for monetary benefits based a birth defect other than spinal bifidia based on the biological father having served in Vietnam.  

In the instant case, as discussed, there are no factual matters in dispute.  Rather, the sole issue is a legal issue.  In this regard, 38 U.S.C.A. § 1815 only provides benefits based on a mother's and not a father's Vietnam service.  

The Board finds no legal authority authorizing the award of the benefits being sought, and has no authority to grant benefits to a claimant that has no basis under statutory law.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, as a matter of law, the Board must find that the appellant is precluded from obtaining benefits under 38 U.S.C.A. § 1815 for his birth defect.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1815 as an individual with covered birth defects other than spina bifida, as defined by 38 U.S.C.A. § 1812, is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


